Citation Nr: 1827082	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-31 880A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for muscle pain with spasm as a manifestation of an undiagnosed illness.  

2.  Entitlement to service connection for chronic fatigue syndrome (CFS) as a manifestation of an undiagnosed illness.  

3.  Entitlement to an initial compensable rating for left patellofemoral syndrome (PFS).  

4.  Entitlement to an initial compensable rating for right PFS.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service in the Marines from October 1988 to October 1992.  His military occupational specialty (MOS) was a rifleman and machine gunner.  His DD 214 reflects that he had no foreign service but had 8 months and 8 days of sea service.  His military decorations include the Sea Service Deployment Ribbon, Southwest Asia Service Medal, Combat Action Ribbon, and the Kuwait Liberation Medal.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

Historically, a February 2014 rating decision granted service connection for tinnitus and hearing loss of the right ear but denied service connection for hearing loss of the left ear; chronic obstructive pulmonary disease, claimed as a respiratory condition with sensitivity to chemicals and perfume; bilateral shoulder strains with intermittent trapezius muscle spasm, also claimed as joint pain; osteoarthritis of the lumbar spine; degenerative disc disease (DDD) of the cervical spine; bilateral elbow strains, claimed as elbow pain and joint pain; muscle pain with spasms; CFS; migraine headaches; and bilateral carpal tunnel syndrome (CTS), claimed as bilateral hand pain and numbness with tremors.  

A March 2014 rating decision granted service connection for left PFS and right PFS and assigned each a noncompensable disability evaluation, effective February 26, 2013.  

A May 2015 rating decision granted service connection for migraine headaches, which was assigned an initial 30 percent disability rating; granted service connection for posttraumatic stress disorder (PTSD) which was assigned an initial 30 percent disability rating; granted service connection for chronic sinusitis which was assigned an initial 10 percent disability rating; granted service connection for irritable bowel syndrome, which was assigned an initial noncompensable disability rating; and granted service connection for traumatic brain injury (TBI) which was assigned an initial noncompensable disability rating.  

The May 2015 rating decision denied service connection for allergic rhinitis; hypertension; right peroneal and sural neuropathies, claimed as nerve damage of the right leg; disorders of both feet with heel spurs; an erectile disorder; a skin disorder; sleep disturbance; and confirmed prior denials of bilateral shoulder strains, previously claimed as strains with intermittent trapezius muscle spasm; right and left elbow strains; cervical DDD, status post C5-6 anterior cervical discectomy; degenerative arthritis of the lumbar spine; and right CTS and left CTS.  

The Veteran and his wife testified in support of his claims at a November 2017 videoconference before the undersigned Veterans Law Judge (VLJ) and a transcript thereof is on file.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  

The issues of entitlement to initial compensable ratings for left PFS and right PFS being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  The Veteran's muscle pain with spasm has been attributed to a known clinical diagnosis and it is not a medically unexplained chronic multisymptom illness or a manifestation of an undiagnosed illness.  

2.  The Veteran's fatigue has been attributed to a known clinical diagnosis and it is not a medically unexplained chronic multisymptom illness or a manifestation of an undiagnosed illness.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for muscle pain with spasm as a manifestation of an undiagnosed illness are not met.  38 U.S.C. §§ 1110, 1117, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).  

2.  The criteria for service connection for CFS as a manifestation of an undiagnosed illness are not met.  38 U.S.C. §§ 1110, 1117, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify as to the claims for service connection was satisfied by letters in March 2013 and July 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the claims for an initial rating for PFS of each knee these claims stem from the initial grant of service connection and the initial disability rating assigned.  So, the initial service connection claims have been substantiated.  Therefore, additional VCAA notice concerning a "downstream" issue such as the initial ratings assigned is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Huston v. Principi, 17 Vet. App. 195 (2003); see also VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 2004) and 38 38 U.S.C.A. § 7104(c). 

As to the duty to assist, the Veteran's service personnel records and service treatment records (STRs) are on file.  The Veteran has submitted copies of all of his postservice private clinical treatment, as he acknowledged at the 2017 videoconference.  His VA treatment records have been obtained.  

The Veteran and his wife testified in support of his claims at a November 2017 videoconference and a transcript thereof if on file.  

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence which is obtainable, and therefore appellate review may proceed without prejudicing the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).

Background

The examination for enlistment in April 1988 was negative for any pertinent signs for symptoms and no relevant history was reported in an adjunct medical history questionnaire, with the exception of a handwritten notation by an examiner that the Veteran had "leg cramps occasional" and that the Veteran had seen a chiropractor for occasional back pain.  

A September 1990 dental record noted that the Veteran occasionally had fainting or dizzy spells after prolonged exercise.  However, this was not reported in a similar dental record in October 1988, November 1989 or October 1991.  

In November 1991 the Veteran complained of symptoms of a cold.  He had a sore throat.  He complained of constant fatigue, hot flashes, chills, coughing greenish-yellow sputum for one week.  He also complained of loss of appetite, dizzy spells and nausea with vomiting.  He reported that he felt slightly sick after his first flu shot.  He complained of weakness with slight cramping after running.  After an examination the impression was a viral syndrome.  He was given Tylenol and to drink fluids.  

A May 1991 service record reflects that the Veteran was exposed to hazardous material in the Kuwait/Saudi Theater in support of Operation Desert Shield/Storm between February 25, 1991 and March 23, 1991.  He was exposed to significant levels of sulfur dioxide and hydrogen sulfide gas due to oil well fires.  The exposure could be of clinical significance if he developed any respiratory illness.  

Examination for service separation in September 1992 was negative.  In an adjunct medical history questionnaire the Veteran reported having or having had swollen or painful joints.  He denied having cramps in his legs; bone, joint or other deformity; and frequent trouble sleeping.  

A May 1997 VAOPT record reflects that the Veteran reported having had severe headaches since the Persian Gulf War, and also chronic fatigue.  

The Veteran was afforded a VA Persian Gulf War Evaluation in June 1997.  It was noted that he complained of constant pain of his hands and knees, and of difficulty sleeping due to nightmares.  After a mental status examination it was felt that he did not have "Persian Gulf Syndrome" or posttraumatic stress disorder but had a physical problem with his knees and hands.  He attributed his constant pain to his sleeping problems.  

A July 1997 VA outpatient treatment (VAOPT) record shows that the Veteran complained of pain in both knees, both hands, and both elbows.  He also complained of fatigue, generalized weakness, and numbness of his extremities.  
A September 1997 VAOPT record shows that he complained of chronic fatigue, and lower extremity weakness with dull aching pain, as well as the recent onset of upper extremity numbness with pain.  A neurologic examination revealed no abnormality, and the impression was possible depression, and an organic cause was to be ruled out.  

A July 1998 cervical MRI, compared to a study in March 1998, revealed mild cerebellar-tonsillar ectopia which was within normal limits, and mild right-sided neuroforaminal stenosis at C4-5, and spondylosis and disc bulging at C5-6.  In August 1998 hospitalization complained of intermittent spasms of the neck and shoulders.  

An October 1998 report of Dr. R. Joseph reflects that the Veteran had a multitude of symptoms, most prominently pain and weakness in both arms, and dizziness.  He had had the symptoms for about 7 years, but more prominently over the last 1 1/2 years.  He now complained of numbness of his hands.  The physician commented that although the Veteran had a multitude of symptoms, on examinations he had remained remarkably intact.  It was suspected that he had CTS with a significant underlying component of anxiety.  

An October 1998 report of Dr. R. Joseph reflects that the Veteran had an anxiety disorder and possible CTS.  He had a number of other persistent symptoms, including dizziness, which required exclusion of cerebrovascular disease.  He wore splints for CTS.  An October 1998 EMG had confirmed bilateral CTS, minimal on the left and mild on the right.  The assessments were mild bilateral CTS, and nonspecific dizziness, unlikely to represent occlusive cerebrovascular disease.  

Dr. D. Maury of the Wichita Mountain Neurosurgery & Spine reported in April 2005 that the Veteran had had neck pain which radiated to his shoulders, relatively severe in the last 3 months, and associated headaches.  This had started in 1995.  He also complained of numbness of his arms and shoulders.  It was recommended that he had anterior cervical discectomy with interbody fusion at C5-6.  

Dr. K. Shah reported in April 2005 that the Veteran reported having "some symptoms since 1992 with recurrent headaches.  The Veteran reported that his symptoms might be related to 'Gulf War'.  "In any case," he started having intermittent headaches occurring twice weekly."  It was noted that a 1997 cervical MRI had revealed mild DDD.  After a physical examination the impression was chronic cervical pain with possible cervicogenic headaches.  

In May 2005 at the Southwestern Medical Center the Veteran had anterior cervical discectomy with interbody fusion at C5-6 for a herniated nucleus pulposus at C5-6.  Clinical notes reflect that he had had headaches as well as pain of the neck and shoulders, off and on, since 1995, which had increased in the last 3 months.  He also complained of episodic numbness of both legs, both arms and hands.  

Subsequent private clinical records show that following his cervical surgery the Veteran continued to complain of headaches and occasional pain in his shoulders.  

Records of the Lawton Center for Health reflect that in 2010 it was believed that the Veteran's muscle stiffness and pain might be secondary to loss of movement at C5-6.  

The Veteran's original claim for VA compensation in 2013 he reported, in pertinent part, that when in Kuwait he was exposed to environmental hazards from burning oil wells.  Since then he had had, in pertinent part, muscle pain and spasm.  

In a March 2013 statement the Veteran reported wearing back, shoulder, and knee braces to reduce the strain on his muscles and joints.  Knots formed in his shoulder and neck muscles, and he had tremors and pain in his elbows and hands.  In another statement, his wife reported that since the Gulf War he had had pain of the knees and shoulders but countless physicians' visits had not determined the cause(s) of his pain.  His multiple joints pains had caused him to slow down and limit his activities.  

On VA Disability Benefits Questionnaire (DBQ) Gulf War General Medical Examination in February 2014 the claim file was reviewed.  It was reported that as to signs and symptoms of fatigue, headache, muscle pain, joint pain, neurological signs and symptoms, there were no diagnosed illnesses for which no etiology was established.  

With respect to neck pain, the Veteran did not remember having an injury to the cervical spine.  He stated that he had severe muscle pain in 1995 after he returned.  He stated that in 2005 he was seen by a neurosurgeon and was found to have cervical DDD for which he underwent fusion of C5-C6.  The surgery did improve the neck pain but did not totally relieve the pain.  Currently he described neck pain that comes and goes, with some days being better than others.  When the neck pain flared-up, the muscles were tight and there was aching.  He reported that during flare-ups he had decreased range of motion of the neck as any movement worsens the pain level.  

As to shoulder pain, the Veteran reported that he first began to have bilateral shoulder pain in 1995 but it was not as bad as the neck pain.  Over the years the shoulder pain had gradually worsened.  He stated that he awoke in the morning and the shoulders were stiff and sore.  The shoulder pain improved after moving around but then the pain returned again at the end of the day.  He denied any clicking or popping in the shoulders but he had spasms of the trapezius muscles.  He stated that he was unable to pinpoint a precipitating factor for the flare-ups of the pain.  He had been seen for this condition since his discharge.  He had been prescribed physical therapy treatment in the past but this never resolved the issue.  

As to elbow pain, the Veteran stated that occasionally he had sharp pain in both elbows.  He had not been able to determine a precipitating event to the pain.  He pointed to the proximal olecranon as the location of the pain.  He stated that the pain limited motion of his elbows, which had resulted in his no longer lifting weights, which aggravated both the elbow and shoulder pain.  

As to hand numbness and tremors, the Veteran reported that he had had off and on numbness of the hands since 1995.  He stated that he awoke up in the morning with hand numbness, stiffness and soreness.  He treated this condition by running warm water on the hands.  He had not noted any redness or increased warmth of the hands in general or of any of the joints.  He stated that he felt that he had decreased sensation in the hands as they were not as sensitive to heat as he felt they should be.  He reported that he got "shaking" in his hands and felt that this had become worse.  He noticed this when writing, texting and when he picked up a cup.  He felt that he had these symptoms at rest.  However, currently the examiner noted no evidence of tremor at rest.  

As to the low back, the Veteran stated that he had thoracic and lumbar spine pain that came and went. He stated that he had had this condition off and on since at least 1995.  He denied prior injury to the low back.  The Veteran reported that the pain was stabbing and limits his ability to bend forward.  He had been seen by a chiropractor monthly with good results following.  

As to fatigue, the Veteran worked as a fire fighter at Fort Sill.   He worked 48 hours on and 72 hours off.  He was currently looking for an easier job such as fire inspection because of his above described problems. He reported that he had no energy, and that he had had a lack of energy for 15 years.  He stated that it seemed to take longer to recover after exercise or other activity and was constantly tired.  Also, pain kept him up at night.  His wife had reported that he snored and he also reported that his wife had told him that he quit breathing during his sleep.  He also endorsed not feeling refreshed and felt as if "he ran a marathon in his sleep."  He denied falling asleep easily during the day.  

A physical examination was performed and X-rays revealed lumbar spine formation.  An EMG of record indicated the existence of CTS and a past cervical spine examination had revealed DDD.  

The examiner stated that there were no additional signs and/or symptoms that might represent an "undiagnosed illness" or "diagnosed medically unexplained chronic multisymptom illness."  An examination of the Veteran's knees at that time yielded a diagnosis of bilateral PFS.  

The examiner opined that the Veteran's bilateral shoulder pain, low back pain, neck pain, bilateral elbow pain, muscle pain with spasms, fatigue, and hand numbness with tremor were not at least as likely as not incurred in or caused by exposure to environmental hazards that occurred during service in Southwest Asia.  

The rationale was that the Veteran had bilateral shoulder strain with intermittent trapezius muscle spasm; osteoarthritis of the lumbar spine; cervical spine DDD, status post cervical fusion; bilateral elbow strain, intermittently symptomatic; carpal tunnel syndrome; and a benign essential tremor by history, no objective evidence on examination.  

As to fatigue, the examiner stated that the Veteran did not meet the criteria for chronic fatigue syndrome because his chronic fatigue was not severe enough to reduce or impair his average daily activity below 50 % of his pre-illness activity.  He was still able to work a daily rigorous job despite the fatigue.  Furthermore, there were other diagnoses which could be contributing to the fatigue, which include sleep dysfunction secondary to pain and symptoms highly suggestive of sleep apnea.  These factors reduced the quality of the Veteran's sleep which in turn caused him to have daytime sleepiness which was manifesting as fatigue. 

The examiner continued stating that the above diagnosed conditions were distinct diseases with clear and specific etiologies and diagnoses.  These conditions had not been associated with the illnesses or exposures described in Veteran's returning from the Gulf War in medical research published in peer-reviewed medical journals.  Therefore, in the examiner's opinion, it was less likely than not that the conditions described in the report were related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  

A report of private electrodiagnostic testing in April 2014, for complaints of numbness of the legs and feet, confirmed bilateral peroneal neuropathies and right sural neuropathy, and irritation of the "EDB" muscles, right greater than left, indicating changes suggestive of a polyneuropathy more than L5 root lesions.  

In reports in March, May, and July 2014 from a private neurologist, Dr. D. Ortiz-Cruz, it was reported that the Veteran had a history of recurrent episodes of muscle pain, arthralgias, tremors involving both upper extremities, and muscle twitching, since 1993.  The symptoms started after he was released from the Marine Corps, in which he was a machine gunner, participant in the Gulf War.  Multiple medical evaluations, which failed to revealed any abnormalities, until 2005, when he was found with a herniated disc.  His headaches and neck pain, all which disappeared after cervical fusion at C5-6.  However, about 3 to 4 years ago, he started to complain of pain over both shoulders and now involving paresthesias right hand.  It was reported that a cervical MRI revealed herniated nucleus pulposus at multiple levels.  Electrodiagnostic testing had revealed peripheral neuropathy of both legs; bilateral ulnar neuropathies, and right CTS.  

After a physical examination the assessment were (a) multiple somatic complaints, with the etiology most likely being multi-factorial, including cervical spine stenosis and peripheral neuropathy, and compressive neuropathies, with risk factors being chronic smoking and questionable toxic exposure during the Gulf War, and (b) compressive neuropathies, including ulnar and median nerves, most commonly seen with underlying polyneuropathy.  

On VA DBQ evaluation of posttraumatic stress disorder (PTSD) in October 2014 it was reported that the Veteran had a diagnosis of PTSD.  

On VA DBQ evaluation in April 2015 the Veteran reported he regularly used knee braces if he was walking for any significant distances.  He described going hiking, and he also described how he was previously more active outdoors, but because of his knee pain he had been less interested in doing so.  

It was noted that the Veteran reported in 1995 he developed bilateral shoulder pain.  After an examination the diagnosis was chronic bilateral shoulder strains.  It was opined that it was less likely than not that left and right shoulder conditions were related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The rationale was that chronic bilateral shoulder strain was a distinct condition with clear and specific etiologies and diagnosis.  The condition had not been associated with the illnesses or exposures described in Veteran's returning from the Gulf War in medical research published in peer-reviewed medical journals.

The Veteran stated that beginning in 1992 he was evaluated for bilateral elbow pain.  After an examination the diagnosis was chronic bilateral elbow strains.  It was also opined that it was less likely than not that left and right elbow conditions were related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The rationale was that chronic bilateral elbow strains were a distinct condition with clear and specific etiologies and diagnosis.  The conditions had not been associated with the illnesses or exposures described in Veteran's returning from the Gulf War in medical research published in peer-reviewed medical journals.  

The Veteran stated that he was initially evaluated at the Dallas VA in 1995 for chronic neck pain.  In 2005 he sought medical care at a non-VA neurosurgeon for complaints of chronic neck pain, who determined that he had a ruptured C5-6 disc.  He underwent a discectomy in May 2005.  The Veteran stated that since surgery his neck pain has improved, however he continued to have intermittent pain.  After an examination, the diagnosis was degenerative cervical disc disease, s/p 2005 C5-C6 anterior cervical discectomy.  It was opined that it was less likely than not that a neck condition was related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The rationale was that degenerative cervical disc disease, s/p 2005 C5-C6 anterior cervical discectomy was a distinct condition with clear and specific etiology and diagnosis.  The condition had not been associated with the illnesses or exposures described in Veteran's returning from the Gulf War in medical research published in peer-reviewed medical journals.  

The Veteran reported that his back began to hurt in approximately 2000, and that he had had back pain since this time.  After an examination, the diagnosis was degenerative arthritis of the lumbar spine.  It was opined that it was less likely than not that a back condition was related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The rationale was that degenerative arthritis of the lumbar spine was a distinct condition with clear and specific etiology and diagnosis.  The condition had not been associated with the illnesses or exposures described in Veteran's returning from the Gulf War in medical research published in peer-reviewed medical journals.  

Additionally, the Veteran reported that he noticed bilateral nerve discomfort in his hand and sought medical care for this in approximately 1995.  He was diagnosed with bilateral CTS, had worn braces for this, and had not had any surgeries or procedures.  He also described intermittent bilateral hand tingling and pain.  He related that he also has right lower leg neuropathy from the knee down the anterior leg to the medial aspect of that ankle, with intermittent pain and numbness.  After an examination, the diagnoses were bilateral CTS, and right peroneal and sural neuropathies.  It was opined that it was less likely than not that left and right CTS and nerve damage right leg were related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The rationale was that bilateral CTS and right peroneal and sural neuropathies were distinct conditions with clear and specific etiologies and diagnoses.  These conditions had not been associated with the illnesses or exposures described in Veteran's returning from the Gulf War in medical research published in peer-reviewed medical journals.

Several days later in May 2015, on VA DBQ for a Gulf War General Medical examination, the Veteran's records in VBMS were reviewed.  It was reported that at the time of the earlier examination in May 2015 the Veteran had denied symptoms of a left leg neuropathy and a physical examination to include reflexes and sensory examinations of the left leg were normal.  EMG studies completed April 17, 2014, however, revealed a bilateral peroneal neuropathy.  Left peroneal neuropathy was a distinct condition with clear and specific etiologies and diagnosis.  This condition had not been associated with the illnesses or exposures described in Veteran's returning from the Gulf War in medical research published in peer-reviewed medical journals.  Also, the left peroneal neuropathy was a new diagnosis, and the Veteran is currently asymptomatic.  

At the November 2017 Board videoconference the Veteran testified that he had been deployed to the Persian Gulf in December 1990 and returned in July 1991.  Since he had returned from the Gulf War, he had had muscle spasms and pain, including joint pain.  Since returning from the Persian Gulf he had had muscle spasms in his shoulders and back, as if his nerves were firing.  He had not sought inservice treatment for these problems; rather, the focus of his inservice treatment had been on pain stemming from injuries of his knees.  Now, sometimes the muscles twitched but at other times the muscles were rigid and knotted up, such that he could not loosen them even with heat pads and ice packs.  He had been to several neurologists, but the doctors could not diagnosis the problem.  He had first sought treatment for these symptoms in 1997 at VA facilities but then began treatment with a private outside neurologist.  The records of his private treatment were on file but the private neurologists had not diagnosed the problem.  

The Veteran testified that his last neurologist, Dr. Ortiz (phonetic sp.) wrote that it could be attributed to the toxins to which the Veteran was exposed to during the Gulf War.  She put a question mark that it could be, but she wasn't sure and she could not figure out any other cause.  He had not sought treatment from any sources other than VA and his private neurologists.   The Veteran's wife testified that she had been married to the Veteran prior to and since his service in the Persian Gulf.  She observed the Veteran's muscle spasms and observed his having been in pain but despite giving him massages, the spasms could last for weeks.  He had not had such pain prior to service in the Persian Gulf.   

The Veteran testified that although he had had a VA examination in 2014 he had not been given a diagnosis of CFS at that time, and had never been given a diagnosis of CFS.  He had complained of fatigue to many physicians but they seemed to focus more on symptoms other than fatigue.  Since returning from the Persian Gulf even if he slept for 8 or 10 hours, when he awoke he felt as if he had had only 3 hours of sleep.  Thus, performing work, particularly strenuous work, wore him out, as would even the smallest activity to the extent that he would have no energy.  This problem had worsened over the last 5 to 6 years and now interfered with his work. After returning from the Persian Gulf he had not sought inservice treatment for fatigue; rather, the focus of his inservice treatment had been on pain stemming from injuries of his knees.  When he had sought VA treatment in 1997 for his muscle spasms, he had complained of fatigue but clinicians had focused on symptoms other than fatigue.  No physician had ever given him an explanation for his fatigue.  

The Veteran's wife testified that prior to deployment in the Persian Gulf the Veteran had been energetic.  After that deployment he went to bed earlier and slept longer, and he was not as energetic.  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain or any cough, during service will permit service connection for arthritis or pulmonary diseases first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis and an organic disease of the nervous system, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The law governing service connection is noted above.  Pursuant to  38 U.S.C. § 1117, "a Persian Gulf Veteran with a qualifying chronic disability," that manifests to a degree of 10 percent or more before December 31, 2016, may be entitled to compensation.  38 U.S.C. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).  As the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, he is a Persian Gulf Veteran.  

There are three avenues for finding that a chronic disability may qualify for presumptive service connection pursuant to § 1117. Qualifying chronic disabilities include those that result from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, to include irritable bowel syndrome) that is defined by a cluster of signs or symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service connection."  38 U.S.C. § 1117(a)(2)(A), (B), (C); 38 C.F.R. § 3.317(a)(2)(i)(B).  

VA has defined a medically unexplained chronic multisymptom illness as "a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii).  

The statute provides three examples of a medically unexplained chronic multisymptom illness: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  38 U.S.C.A. § 1117(a)(2)(i)(B).  The regulation provided these same examples in 38 C.F.R. § 3.317(2)(B), however, it was recently amended to change the third example from irritable bowel syndrome to functional gastrointestinal disorders.  See 76 Fed.Reg. 41696 (July 15, 2011) (codified at 38 C.F.R. § 3.317(a)(2)(i)(B)(3), effective August 15, 2011 and applicable to claims pending before, filed with or remanded to VA on or after August 15, 2011). A note to this provision defines functional gastrointestinal disorders to include a list of specific functional gastrointestinal disorders including irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2)(i)(B)(3), Note.  

Along with the three examples of a medically unexplained chronic multisymptom illness provided by § 1117(a)(2)(B), Congress has provided a list of signs or symptoms that may be a manifestation of a medically unexplained chronic multisymptom illness that includes: skin symptoms, headaches, muscle pain, joint pain, neurologic symptoms, neuropsychological symptoms, respiratory system symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss, and menstrual disorders.  See 38 U.S.C. § 111(g); 38 C.F.R. § 3.317(b).  

The provisions of 38 C.F.R. § 3.317(a)(ii) provide that, in order to be considered a qualifying chronic disability, a disability "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis." The definition of "medically unexplained chronic multisymptom illness" includes a "diagnosed illness without conclusive pathophysiology or etiology." 

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  


Initial Considerations

The Board initially observes that the Veteran is service-connected for: PTSD, rated 30 %; migraine headaches, rated 30 %; tinnitus, rated 10 %; sinusitis, rated 10 %; left PFS, rated 0 %; right PFS, rated 0 %; right ear hearing loss, rated 0 %; irritable bowel syndrome (IBS), rated 0 %; and traumatic brain injury, rated 0 %.  

Past rating decisions have denied service connection for chronic obstructive pulmonary disease; bilateral shoulder strains with intermittent trapezius muscle spasm, also claimed as joint pain; osteoarthritis of the lumbar spine; DDD of the cervical spine; bilateral elbow strains, claimed as elbow pain and joint pain; muscle pain with spasms; bilateral CTS, claimed as bilateral hand pain and numbness with tremors; right peroneal and sural neuropathies, claimed as nerve damage of the right leg; disorders of both feet with heel spurs; and sleep disturbance. 

Muscle Pain with Spasm as a Manifestation of an Undiagnosed Illness

The Veteran is claiming service connection for muscle pain with spasm.  As explained by a VA examiner muscle pain and spasm can be symptoms of many disorders.  If such disorders are identified, muscle pain as well as muscle spasm are not undiagnosed illnesses within the meaning of the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

The Board has considered the testimony and statements of the Veteran and his wife attesting to their belief that he has had unrelenting muscle pain and spasm since his military service in Southwest Asia, due to inservice exposure overseas to various forms of toxins or contaminants.  However, even if the Veteran continued to have muscle pain and muscle spasm thereafter due to other postservice disorders, this would not establish that he had some other chronic underlying illness.  Moreover, VA "is not required to accept every bald assertion [] as to service connection or aggravation of a disability."  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  

There is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, competent evidence of some kind, either medical or lay, is required.  Lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Here, the Veteran and his wife are not competent to render a diagnosis that he now has, or has ever had a chronic underlying musculoskeletal or peripheral neuropathic disease manifested by chronic muscle pain and muscle spasm which is due to various forms of airborne toxins or contaminants to which he was exposed during overseas military service, because this requires the type of medical training, education, and expertise which the Veteran and his wife lack.  

To the extent that the Veteran or his wife, or both, have stated or believe that his muscle pain and muscle spasms are manifestations of some underlying musculoskeletal or peripheral neuropathic disorder of service origin which has been diagnosed by competent medical sources, such as in his testimony of having been treated by a private physician for various musculoskeletal and joint as well as neuropathic pains (such as peroneal and sural as well as bilateral CTS neuropathies) of the neck, shoulders, elbows, hands, low back, and knees, a layperson's statements of what he or she was told by medical personnel does not have to be blindly accepted as true.  

This is particularly true with respect to the continuing statements of the Veteran and his wife that treating physicians have never isolated the cause of his recurring muscle pain and muscle spasm in light of the voluminous records clearly documenting multiple diagnoses of his disorders of the neck, shoulders, elbows, hands, low back, and knees, which are clearly shown, contrary to the statements and testimony of the Veteran and his wife, to account for his pain and spasms.  While the holding in Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) that "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it [is] through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence" is no longer binding in light Davidson, at 1316 and Jandreau, at 1377, both Id., the reasoning in Washington, Id. at 368, is persuasive particularly in circumstances in which the layperson is reciting matters of a complex medical nature.  See also Smith v. Derwinski, 2 Vet. App. 137, 140 (1992) (VA "is not required to accept every bald assertion [] as to service connection or aggravation of a disability.").   

Similarly, while the Veteran testified that he had had continuous muscle pain and muscle spasm since returning from military service in Southwest Asia, the earliest contemporary clinical records clearly show that his complaints of pain, and later muscle spasm, postdate his military service by several years.  

The VA examiner's opinions, which were rendered after an extensive review of the evidence, are the most dispositive and probative evidence in this case.  That examiner concluded that because the Veteran had pathology of multiple musculoskeletal joints, that the Veteran had diagnosable disorders and, did not have a medically unexplained chronic multi-symptom illness of unknown etiology or a diagnosable chronic multi-symptom illness with a partially explained etiology, it was less likely than not that his muscle pain and muscle spasms were related to a specific exposure event experienced in Southwest Asia.  

After service the Veteran had diagnoses of multiple musculoskeletal, joint, and peripheral neuropathic diseases.  However, all these were diseases with a clear and specific etiology and diagnosis.  Therefore, it was less likely than not that the Veteran's muscle pain and muscle spasms were related to a specific exposure event experienced in Southwest Asia.  There is no objective clinical evidence available which indicated chronicity during his time in military service.  Thus, the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.

The Board finds the 2014 and 2015 VA opinions to be persuasive because they were rendered after an examination, and after a review of the records.  In this regard, while one private physician noted the Veteran's suspicion, if not belief, that some of his complaints might be related to his participation in the Persian Gulf War, that physician did not, nor has any private physician, stated that the Veteran's muscle pain and muscle spasm are in any manner related to the Veteran's military service, including any exposure to toxins or contaminants.  Also, one physician merely noted that such exposure was a risk factor but stated that the most likely etiology was multifactorial, including cervical stenosis and peripheral neuropathy.  

Accordingly, the Board finds that the preponderance of the evidence is against granting service connection for a disability manifested by muscle pain and spasms, claimed as a medically unexplained chronic multisymptom illness.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).

Chronic Fatigue Syndrome (CFS) as a Manifestation of an Undiagnosed Illness

Initially, the Board notes that the use of criteria for rating service-connected disorder, contained in VA's Schedule for Rating Disabilities, may be used when considering the initial matter of entitlement to service connection.  See generally Cross v. Derwinski, 2 Vet. App. 150, 153 (1992); Mallik v. Brown, 5 Vet. App. 345, 346 (1993); see also Hensley v. Brown, 5 Vet. App. 155, 162 (1993) and Browder v. Derwinski, 1 Vet. App. 204, 207 (1991) (both addressing the use of schedular rating criteria in claims of service connection on the basis of aggravation).  

As to this, 38 C.F.R. § 4.88b, Diagnostic Code 6354 provides that in evaluating CFS such factors as debilitating fatigue, and cognitive impairment, e.g., inability to concentrate, forgetfulness, and confusion are factors for consideration.  As to the latter, it must be noted that the Veteran is already service-connected for PTSD which can cause such symptoms as affect concentration, memory, as well as alertness orientation.  

Moreover, 38 C.F.R. § 4.88a(a), provide that for VA purposes, the diagnosis of CFS requires: (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, (x) sleep disturbance.  

Again, the Board has considered the statements and testimony of the Veteran and his wife that he is not as active as he was prior to his military service in Southwest Asia.  Nevertheless, it must be observed that he is service-connected for disabilities stemming from his military service and that each of these will have impacted upon his functional abilities and activities of daily living.  Indeed, the Veteran reported as much on VA examination in 2015.  

The Veteran conceded at the videoconference that he had never been diagnosed with CFS.  Significantly, the only medical opinion of record addressing whether the Veteran has CFS is that of the 2015 VA examiner.  The Board finds the 2015 VA opinion to be persuasive because it was rendered after an examination, and after a review of the records.  That examiner stated that the Veteran did not meet the criteria for CFS because his chronic fatigue was not severe enough to reduce or impair his average daily activity below 50 % of his pre-illness activity.  Not only was he was still able to work a daily rigorous job, despite fatigue, but there were other diagnoses which could be contributing to the fatigue, which include sleep dysfunction secondary to pain and symptoms highly suggestive of sleep apnea.  These factors reduced the quality of the Veteran's sleep which in turn caused him to have daytime sleepiness which was manifesting as fatigue.  

Accordingly, the Board finds that the preponderance of the evidence is against finding that the Veteran now has CFS and, so, there is no reasonable doubt to be resolved in his favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  





ORDER

Service connection for muscle pain with spasm as a manifestation of an undiagnosed illness is denied.  

Service connection for CFS as a manifestation of an undiagnosed illness is denied. 


REMAND

In not assigning initial compensable ratings for PFS of each knee, the RO indicated that treatment records from Dr. Joseph, Dr. Maury, Dr. Shah, Comanche County Memorial Hospital, Southwest Medical Center, Wichita Mountain Neurosurgery and Spine and Lawton Center for Health were reviewed and considered but failed to show range of motion test results for the knees that supported the assignment of compensable disability ratings.  

A VA examination on February 13, 2014, noted that a left knee X-ray revealed a small amount of effusion.  The Veteran reported that in approximately 1991 his unit was out running and he developed sharp pain in both knees. He had X-rays.  He stated that he was seen many times for his knees while on active duty and when he first got out of the military he was seen by VA for his knees but really never received any treatment.  He stated that he had continued to have knee pain since that time.  Currently he described chronic aching in the knees with some days being worse than others.  The pain worsened with prolonged standing.  He no longer went hiking and no longer ran as these activities aggravated his pain.  He used ice/heat and neoprene knee braces which seemed to help some when there engaged in strenuous activity.  He occasionally took Tylenol for pain.   He reported that flare-ups impacted the function of the knees in that he avoided all activity, even shopping or running short errands, and tended to just stay at home.  

On physical examination flexion of each knee was to 140 degrees without objective evidence of painful motion, and extension of each knee was to zero (0) degrees without objective evidence of painful motion.  On repetitive-use testing there was no change in the results of range of motion.  The examiner reported that the Veteran did not have any functional loss and/or functional impairment of the knees.  There was no tenderness or pain to palpation for joint line or soft tissues of either knee.  Strength was normal in each knee in both flexion and extension.  There was no anterior, posterior or medial-lateral instability of either knee.  There was no evidence or history of recurrent patellar subluxation/dislocation of either knee.  He did not now have and had never had "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  He did not have any meniscal conditions or surgical procedures for a meniscal condition.  Imaging studies had not revealed degenerative or traumatic arthritis or evidence of patellar subluxation, but only a small amount of joint effusion in the left knee.  

However, the examiner reported that the Veteran's knee conditions impacted his ability to work in that he would be limited in those occupational requirements that included frequent or prolonged periods of walking, lifting or carrying heavy items, ascending and descending stairs or ramps, or squatting.  There would need to be frequent rest breaks to avoid prolonged standing.   A sedentary work place environment might need modifications to allow him to alternate extending his knees rather than sitting with the knees flexed.  

Later in February 2014 the examiner clarified that at the time of the examination the Veteran was not having a flare-up.  Therefore, a flare-up of the claimed conditions was not observed.  It was not feasible to render an opinion without resorting to mere speculation as the examiner was not present during times of flare-ups.  And, as to whether pain, weakness fatigability, or incoordination significantly limited functional ability during flare-ups, or when the joint was used repeatedly over a period of time, the examiner stated that this was addressed in the body of the examination report.  

The Veteran testified at the November 2017 videoconference that he had left the Marines because of his knees.  Since February 1992, he had had knee pain.  He had had X-rays, but primarily his treatment had consisted of being given Motrin.   The service representative indicated that although VA had found that there were no abnormalities by X-ray and no pain or instability, the Veteran had knee pain, with which the Veteran concurred.  The Veteran testified that the pain was not constant but was episodic, and tended to occur if he stood or walked for long periods of time.  It was observed that he wore knee braces at the videoconference.   The Veteran testified that he told a physician at a VA clinic in Altus, Oklahoma, in November 2015 that he had trouble going up and down stairs, his knees would give out, and had always had to use handrails.  That physician had stated that he had instability in both knees and had prescribed knee braces, which he obtained thru VA in Oklahoma City.  That physician had also told the Veteran that he had arthritis for which he was given prescription medication, even though an earlier VA examination (in 2014) had reportedly not found the presence of arthritis.  

The Veteran further testified that he had been told by VA sources that he had arthritis, instability, and pain on motion, for all of which VA had given him given braces and medication.  He did not use a cane as an ambulatory aid.  The Veteran's wife testified that he used a TENS machine and applied ointment to his knees.  He had had constant knee pain for 25 years.  

In response to questioning about instability, the Veteran reported that he had fallen off ladders because his knee had given out.  He was a firefighter but now as a firefighter at a Naval Air station he did not have to do a lot of walking, jumping or other physical activities but his knees definitely continued to affect his employment, although he had not missed any time from work due to his knees.  He had difficulty remaining in a kneeling position for too long and had difficulty arising from a kneeling position.  

The Veteran testified, at page 18 of the transcript, that since his last VA rating examination in 2014 his knees had worsened, to the point that he sometimes wondered if he was going to be able to continue doing his job because of his knees.  

38 C.F.R. § 19.9 provides that if further evidence is needed for a proper appellate decision the case shall be remanded, specifying the action to be undertaken.  

The Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  "If for some reason the examiner [was] unable to conduct the required testing or conclude[d] that the required testing is not necessary in this case, he or she should clearly explain why that is so."  Correia v. McDonald, 28 Vet. App. 158 (2016).  

In view of the foregoing, the Board is of the opinion that further examination of the Veteran would be helpful in the adjudication of his claims for compensable ratings for PFS of each knee.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and inform them that they may submit additional evidence and information in support of the increased rating claims. 

2.  The Veteran should be afforded an orthopedic examination to determine the extent and severity of his service-connected PFS of each knee.  

X-ray examination of both knees should be performed, if needed.  Access to the electronic claims file should be made available to the examiner. 

The orthopedist should (1) record the range of motion of the knees, and describe the limitation of motion, if any, in terms of the degrees of painless motion and the degrees of painful motion, if any; (2) "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing (in compliance with the holding in Correia v. McDonald, 28 Vet. App. 158 (2016)); and (3) specifically comment on the functional limitations, if any, caused by the Veteran's service-connected disabilities.   Any functional loss, including the inability to perform normal working movements with normal excursion, strength, speed, coordination, and endurance should be noted.  The examiner(s) should specify any functional loss due to pain or weakness, and document all objective evidence of those symptoms.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner is asked to answer the following questions:  

* Does the Veteran experience recurrent subluxation of either knee?  If so, is the impairment slight, moderate, or severe? 

* Does the Veteran experience anterior, posterior or lateral instability of either knee?  If so, is the impairment slight, moderate, or severe? 

* Does the Veteran experience dislocation of the semilunar cartilage in either knee?  If so, does he experience episodes of locking, pain, and effusion into the joint?  If so, please describe the frequency of these episodes. 

In addition, the examiner(s) should provide an opinion on the degree of any functional loss likely to result from a flare-up of symptoms or on extended use.  The examiner(s) should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the increased rating claims must be readjudicated.  If the claims remains denied, a Supplemental Statement of the Case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


